Citation Nr: 1038964	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  03-09 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for gunshot wound residuals of the right knee with 
osteoarthritis, status post TKA, and retained metallic foreign 
bodies, for the period from July 1, 2008.

2.  Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from September 1969 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the Veteran 
service connection and a noncompensable evaluation for residuals 
of a gunshot wound of the right knee with osteoarthritis, 
effective May 31, 2001 (the date on which he filed his original 
VA compensation claim).  The Veteran appealed the initial rating 
assigned and consideration has been given during the course of 
adjudicating this appeal to assigning separate "staged" ratings 
for the service-connected right knee disability for separate 
periods of time, from May 31, 2001, to the present, based on the 
facts found, pursuant to Fenderson v. West, 12 Vet. App. 119 
(1999).  During the course of this appeal, the case was remanded 
in November 2005, June 2007, and April 2010 for additional 
evidentiary and procedural development.  

To accommodate his request for a hearing before the Board, the 
Veteran was scheduled for a hearing at the RO before a traveling 
Veterans Law Judge in May 2005.  However, he failed to appear for 
the hearing and did not provide timely notice for cancellation 
beforehand, or good cause as to why his hearing should be 
rescheduled.

The Board observes that there has been a discrepancy regarding 
the Veteran's designated representative, as the Veteran's claims 
file shows that both Disabled American Veterans and Veterans of 
Foreign Wars of the United States were actively involved in his 
appeal.  Thus, to clarify this matter, VA sent the Veteran a 
letter dated January 2010, requesting that he respond in 30 days 
with an answer as to whether he was representing himself in the 
current appeal, or had designated a private attorney to represent 
him, or had selected one veterans' service organization to 
represent him.  He was advised that if he did not respond to this 
letter within 30 days, VA would assume that he was representing 
himself in the current appeal.  Thereafter, a timely response was 
received from the Veteran in February 2010, in which he affirmed 
that he wished to act as his own representative, pro se, in the 
present appeal.

In an April 2010 appellate decision, the Board confirmed a 
noncompensable evaluation for gunshot wound residuals of the 
right knee with osteoarthritis for the period from May 31, 2001 - 
November 7, 2005; confirmed a 10 percent evaluation for gunshot 
wound residuals of the right knee with osteoarthritis for the 
period from November 7, 2005 - December 10, 2006; granted a 20 
percent evaluation for gunshot wound residuals of the right knee 
with osteoarthritis for the period from December 11, 2006 - May 
22, 2007; and remanded the remaining issue of entitlement to an 
increased evaluation in excess of 30 percent for gunshot wound 
residuals of the right knee with osteoarthritis, status post TKA, 
for the period from July 1, 2008.  (In this regard, on May 23, 
2007, the Veteran underwent a right knee TKA and was assigned a 
100 percent evaluation from this date until June 30, 2008, 
pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055.  Thereafter, pursuant to the same Diagnostic Code, a 30 
percent evaluation went into effect for gunshot wound residuals 
of the right knee with osteoarthritis, status post TKA, and 
retained metallic foreign bodies, from July 1, 2008).

The evidentiary and procedural development ordered by the Board 
in its April 2010 remand included obtaining all current pertinent 
treatment records and referring the Veteran's claims file for 
personal review by the examiner who conducted a December 2009 VA 
orthopedic examination, after which the examiner was asked to 
provide an addendum opinion to this examination report regarding 
the severity of the Veteran's right knee disability in the 
context of his relevant clinical history.  Following this 
development, the claim was readjudicated in an August 2010 rating 
decision/supplemental statement of the case, which confirmed the 
30 percent evaluation assigned.  The claim was thereafter 
returned to the Board in September 2010, and the Veteran now 
continues his appeal.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a request for a TDIU, whether expressly raised 
or reasonably raised by the record, is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim, or, if the disability upon which 
entitlement to TDIU is based has already been found to be service 
connected, as part of a claim for increased compensation.  
Therefore, as such a claim has been raised by the record during 
the course of adjudicating the increased rating issue associated 
with the Veteran's right knee disability, the Board takes 
jurisdiction of the TDIU issue as an appellate matter that is 
part and parcel to the underlying increased rating claim.

The Board notes that in a December 2009 VA examination report, 
the Veteran's residual surgical scar from his right TKA procedure 
is described as being well-healed but demonstrably tender, 
thereby raising the issue of entitlement to VA compensation for 
the postoperative residual scar as a separately ratable 
disability.  As this issue has not been adjudicated, it is 
referred to the RO for appropriate action.

The Board observes that in addition to the right knee disability 
at issue, the Veteran is presently service-connected for Type II 
diabetes mellitus (rated 10 percent disabling) and unilateral 
hearing loss in his right ear (rated noncompensably disabling).


FINDINGS OF FACT

1.  For the period from July 1, 2008 to the present, the 
Veteran's service-connected gunshot wound residuals of the right 
knee with osteoarthritis, status post TKA, and retained metallic 
foreign bodies, is manifested only by subjective complaints of 
right knee pain with decreased speed of joint motion and clinical 
demonstrations of tenderness and crepitus.

2.  The competent medical and other evidence of record does not 
reflect that the Veteran is unable to obtain and/or maintain 
substantially gainful employment during the pendency of this 
appeal due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent for 
gunshot wound residuals of the right knee with osteoarthritis, 
status post TKA, and retained metallic foreign bodies, for the 
period from July 1, 2008 to the present, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5256 - 5263 (2010).

2.  The criteria for the assignment of a TDIU are not met.  38 
USCA §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 CFR 
§§ 3.159, 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board notes that the increased rating issue currently on 
appeal and, per Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
TDIU issue now deemed to be on appeal as part and parcel to the 
increased rating claim, flow downstream from an October 2001 
rating decision, which initially established service connection 
for residuals of a gunshot wound of the right knee.  The Court 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490- 91 
(2006), that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the duty to assist the Veteran has been satisfied in 
this case.  All medical records relevant to the time period at 
issue (i.e., July 1, 2008 to the present) are in the Veteran's 
claims file and were reviewed by both the RO and the Board in 
connection with his claim.  The clinical evidence is current to 
July 2010.  Nothing in the record indicates the Veteran has 
identified the existence of any relevant evidence that is not of 
record.  He has had the opportunity to present evidence and 
argument in support of his claim.  Further, he was provided with 
a VA medical examination in December 2009.  Pursuant to the April 
2010 Board remand, an addendum opinion from the examiner who 
conducted the December 2009 examination was obtained in June 
2010.  Therefore, the Board concludes that there was substantial 
compliance by VA with the April 2010 remand instructions.  (See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).)  

The Board notes that the aforementioned December 2009 examination 
report and its June 2010 addendum opinion are adequate for 
adjudication purposes in that the examination discusses in 
sufficient detail the medical state of the Veteran's right knee 
disability in the context of his relevant clinical history, and 
that all findings and conclusions presented by the examiner are 
accompanied by a detailed supportive rationale.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2009).  All VA medical records 
pertinent to the time period encompassed by this decision (i.e., 
July 1, 2008 to the present) have been duly obtained and 
associated with the claims file and the evidence in this regard 
appears complete.  Thus, the Board finds that the duty to assist 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved in 
favor of the claimant.  Reasonable doubt is doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102 (2010).  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

In this, and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is not 
free to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, 
nothing on file shows that the Veteran has the requisite 
knowledge, skill, experience, training, or education to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions alone cannot constitute 
competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2010).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  38 
C.F.R. § 4.14 (2010).  When an unlisted condition is encountered 
it will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2010).  In view of the number of 
atypical instances it is not expected, especially with the more 
fully described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2010).  In 
addition, the Board will consider the potential application of 
the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran contends, in pertinent part, that his service-
connected gunshot wound residuals of the right knee with 
osteoarthritis, status post TKA, and retained metallic foreign 
bodies, are productive of a level of impairment greater than that 
which is reflected by the 30 evaluation presently assigned for 
the period commencing on July 1, 2008.  A thorough evaluation of 
a musculoskeletal or orthopedic disability for rating purposes 
requires consideration of any functional loss due to pain, 
incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 
4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The applicable rating criteria for evaluating the Veteran's right 
knee disability are contained in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, and 5262.  
These provide the following: 

501
0
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 pct is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into 
the joint:
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010)

The Board notes that the Veteran's right knee may be rated under 
both the Diagnostic Code for arthritis and the Diagnostic Code 
for joint instability.  In precedent opinion VAOPGCPREC 23-97 
(July 1, 1997), the VA Office of the General Counsel held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 of 38 
C.F.R. § 4.71a.  The Office of the General Counsel noted that 
Diagnostic Code 5257 specifically addressed only instability of 
the knee and Diagnostic Code 5003 specifically addressed only 
arthritis and disability from arthritis due to limitation of 
range of motion.  The Office of the General Counsel determined 
that because these Diagnostic Codes applied either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both Codes 
would not amount to pyramiding (i.e., evaluating the same 
disability under various diagnoses) which was to be avoided under 
38 C.F.R. § 4.14.

To give the Veteran every consideration in connection with the 
matter on appeal, the Board must consider all potentially 
applicable Diagnostic Codes under § 4.71a in rating the Veteran's 
disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case"), and 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
Diagnostic Code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

Entitlement to an increased evaluation in excess of 30 percent 
for gunshot wound residuals of the right knee with 
osteoarthritis, status post TKA, and retained metallic foreign 
bodies, for the period from July 1, 2008.

By history, the Veteran's service treatment records show that in 
March 1970, while the Veteran was off-base and off-duty, he 
accidentally shot himself while pursuing an armadillo after the 
.22-caliber pistol that he was carrying discharged into his right 
knee.  The non-combat-related gunshot wound was deemed to have 
been incurred in the line of duty.  The Veteran was honorably 
separated from service in April 1971.  Years afterward, in May 
2001, he filed his original claim for VA compensation for 
residuals of a gunshot wound of his right knee.  Service 
connection for this disability was granted by rating decision of 
October 2001.  The right knee disability is presently 
characterized for rating purposes as gunshot wound residuals of 
the right knee with osteoarthritis, status post TKA, and retained 
metallic foreign bodies.

As relevant, VA outpatient medical records for the period from 
July 2008 to December 2009 show, in pertinent part, no treatment 
for the Veteran's right knee except for prescriptions of narcotic 
medication (i.e., morphine sulfate) for post-surgical pain.  The 
medical records indicate that morphine was prescribed because the 
Veteran was allergic to conventional non-narcotic non-steroidal 
anti-inflammatory pain medications, necessitating the use of 
opioid pain relievers.

The report of a December 2009 VA examination of the Veteran's 
right knee shows that he complained of right knee pain, 
stiffness, and a sensation of weakness.  Objective clinical 
findings were positive for decreased speed of joint motion, 
tenderness, and crepitus.  However, physical examination revealed 
no deformity, instability, incoordination, subluxation, 
dislocation, joint locking, effusion, or flare-ups of 
degenerative joint disease associated with the prosthetic joint, 
or evidence of episodes of incapacitating attacks of right knee 
pain.  The Veteran was able to stand for a period of 15 - 30 
minutes, although he was unable to walk for more than a few yards 
without resting.  He displayed an antalgic gait, guarded 
movement, and an 18-centimeter healed surgical scar with scar 
tenderness.  No actual weakness of the prosthesis was detected.  
Range of motion testing shows extension to -10 degrees (i.e., 
hyperextension) and flexion to 90 degrees, with no objective 
evidence of pain following repetitive motion or additional 
limitation of motion after three repetitions of range-of-motion 
testing.  No actual ankylosis or limitation of right knee 
function analogous to ankylosis was noted.  X-rays revealed 
status post TKA, right knee, with intact femoral and tibial 
components and no radiographic evidence of loosening.  The 
presence of metallic foreign bodies in the soft tissues 
surrounding the right knee area was also noted, with hypertrophic 
bone formation or bone fragments within the posterior capsule.  
The examiner opined that the right knee disability's impact on 
the Veteran's occupational activities included decreased mobility 
due to pain with mild impact on performing chores, shopping, and 
traveling; moderate impact on performing exercise and 
recreational activities; and severe impact on his ability to 
participate in sports-related or athletic activities.  The 
examiner determined that the Veteran's right knee condition 
imposed no impact or inability for him to feed, bathe, dress, or 
groom himself, attend to his own basic needs of nature, or to 
operate a motor vehicle.  He was deemed to be capable of 
ambulating without the use of an assistive device.  The examiner 
also opined that the Veteran was unable to work primarily because 
of orthopedic impairment associated with the combined effects of 
both his right knee disability and non-service-connected back 
disability.  (In a June 2010 addendum, the examiner stated that 
after reviewing the Veteran's claims file, medical records, and 
clinical history, she affirmed the prior findings, conclusions, 
and opinions presented in her prior VA examination report of 
December 2009.)

VA treatment records for the period from December 2009 to July 
2010 are relevant for showing continued prescriptions of morphine 
sulfate for relief of the Veteran's right knee pain.

The Board has considered the above evidence and finds that upon 
application of the relevant Diagnostic Codes, there is no 
clinical basis to assign a rating above 30 percent for the 
Veteran's gunshot wound residuals of the right knee with 
osteoarthritis, status post TKA, for the period from July 1, 
2008, to the present.  To be assigned a rating above 30 percent 
according to the applicable Diagnostic Codes, the clinical facts 
must demonstrate limitation of extension to 30 degrees or more, 
or  ankylosis, or nonunion of the tibia and fibula with loose 
motion requiring a brace, or chronic residuals consisting of 
severe painful motion or weakness.  None of these aforementioned 
conditions or symptoms is clinically demonstrated to have been 
manifest during the time period in question, such that assignment 
of an evaluation greater than 30 percent would be warranted.  To 
the extent that it may be argued that the Veteran's receipt of 
regular prescriptions of the narcotic medication morphine sulfate 
for knee pain is evidence indicating severe painful motion, the 
Board does not accept this argument as the clinical evidence 
shows that the primary reason for the use of this narcotic is 
simply because the Veteran is allergic to all other conventional 
non-narcotic orthopedic pain and anti-inflammatory medications, 
thereby necessitating the use of an opioid derivative.  
Therefore, in view of the foregoing discussion, the Veteran's 
claim for an increased rating above 30 percent for gunshot wound 
residuals of the right knee with osteoarthritis, status post TKA, 
for the period from July 1, 2008, to the present, is denied.  
Because the evidence in this case is not approximately balanced 
with respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Extraschedular consideration for a service-connected right knee 
disability for the period from July 1, 2008.

The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected residuals of a gunshot wound with osteoarthritis, right 
knee, status post TKA, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The clinical evidence establishes 
that the Veteran's primary disabling condition with respect his 
employability is his back disability.  Specifically, on VA 
examination in November 2005, the examiner presented the 
following opinion:

"The patient's combination of his mechanical back 
pain and osteoarthritis of his right knee would 
prevent him from being gainfully employable in any 
capacity, but this is predominantly due to his non-
service-connected intervertebral lumbar degenerative 
disc disease and not his service-connected right 
knee."

The VA examiner who conducted the December 2009 examination and 
wrote the accompanying addendum of June 2010 also determined that 
the Veteran was unable to work primarily because of orthopedic 
impairment associated with both his right knee disability and 
non-service-connected back disability.  As the Veteran's right 
knee disability, by itself, is not demonstrated to produce a 
greater impact on his occupational capacity that renders 
impractical the criteria contemplated by the applicable rating 
schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5256 - 5263, the current state of his impairment due to 
residuals of a gunshot wound of the right knee with 
osteoarthritis, status post TKA, is adequately contemplated in 
the criteria for the 30 percent schedular evaluation presently 
assigned for the period from July 1, 2008.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board is not required 
to discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2010).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).

Entitlement to a TDIU pursuant to a implied claim raised by the 
record per Rice v. Shinseki, 22 Vet. App. 447 (2009)

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), a case decided during the pendency of the currently 
appeal, the Court held that a claim of entitlement to a TDIU is 
part of an increased rating claim when such claim is raised by 
the record. The evidence associated with the record, particularly 
the report of the Veteran's December 2009 VA orthopedic 
examination, show that he was a construction worker by vocation, 
but that he reported having been unemployed for at least the past 
two years because "(I) can't do the work anymore because of my 
knee and back."  Accordingly, the Board finds that the TDIU 
claim is properly before it for adjudication.

It is the established policy of the VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  A 
total disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where it 
is found that the disabled person is unable to secure or follow 
substantially gainful occupation as a result of his service-
connected disabilities, provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, neither 
his nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

Here, the Veteran's only service-connected disabilities in 
addition to his right knee are diabetes mellitus (rated 10 
percent disabling) and right ear hearing loss (rated 
noncompensably disabling).  For the reasons already addressed 
above, the Board has determined he is not entitled to a schedular 
or extraschedular rating in excess of 30 percent for his right 
knee disability.  This disability, combined with his service-
connected diabetes mellitus and unilateral hearing loss, results 
in an overall combined rating of 40 percent.  See 38 C.F.R. § 
4.25 (2010).  As such, he does not satisfy the schedular 
requirements for consideration of a TDIU.  38 C.F.R. §§ 3.340, 
4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), in exceptional circumstances, 
when a claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities, 
but fails to meet the percentage requirements for eligibility for 
a total rating as set forth in 38 C.F.R. § 4.16(a), a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. § 4.16(b).  Such case shall be submitted 
to VA's Director, Compensation and Pension Service, for 
extraschedular consideration.  

As previously discussed, the Board has considered whether the 
Veteran's increased rating claim should be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1), and 
determined that no such referral is warranted.  However, the 
criteria for such referral on the basis of 38 C.F.R. § 4.16(b) is 
different, and therefore warrants its own discussion.  In Kellar 
v. Brown, 6 Vet. App. 157 (1994), the Court recognized the 
distinction between extraschedular evaluations under 38 C.F.R. § 
3.321(b)(1) and 38 C.F.R. § 4.16(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to compensate for the average 
impairment of earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  However, 38 C.F.R. § 4.16(b) requires a determination 
that a particular veteran is rendered unable to secure or follow 
a substantially gainful occupation by reason of his or her 
service-connected disabilities that do not meet certain 
percentage requirements of 38 C.F.R. § 4.16(a).

The clinical record indicates that the Veteran would experience 
difficulty performing the physical tasks associated with his 
chosen vocation in construction due to his right knee disability.  
However, the orthopedic impairment associated with his right knee 
disability is not demonstrated to completely preclude him from 
any gainful employment, either by itself or in concert with his 
other service-connected disabilities.  The Board notes that the 
language of a November 2006 VA examiner's opinion indicated that 
the Veteran was not capable of being gainfully employed in any 
capacity due to a combination of mechanical back pain and 
osteoarthritis of the right knee, but that it was impairment 
associated with the non-service-connected intervertebral lumbar 
degenerative disc disease, and not the service-connected right 
knee alone, that was the primary reason for his inability to be 
gainfully employed.  Furthermore, in her December 2009 medical 
examination report and accompanying June 2010 addendum, the VA 
examiner determined that the Veteran is capable of feeding, 
bathing, dressing, and grooming himself, attending to his own 
basic needs of nature, and operating a motor vehicle.  The right 
knee disability only had a mild impact on his ability to perform 
chores, shop for himself, and engage in travel, and only moderate 
impact on his ability to perform exercise, participate in  
recreational activities.  It only severely impacted on his 
ability to participate in sports-related or athletic activities.  
He was also deemed able to ambulate without the use of an 
assistive device.  The disability picture presented in the 
foregoing discussion does not tend to demonstrate that the 
Veteran's right knee disability imposes an exceptional degree of 
adverse industrial impact that renders him unable to secure or 
follow a substantially gainful occupation within the meaning of 
38 C.F.R. § 4.16(b), such that referral of the TDIU issue for 
extraschedular consideration is warranted.  Furthermore, the 
clinical record does not objectively indicate that the Veteran's 
service connected diabetes mellitus and unilateral hearing loss, 
either individually or in concert with the right knee disability, 
completely preclude him from any gainful employment.   

Therefore, in view of the above discussion, the Board concludes 
the appellant is not rendered individually unemployable due to 
his service-connected disabilities.  Although the Veteran's 
service-connected disabilities produce interference with some 
types of work, they would not completely prevent him from 
obtaining work.  The Veteran does not satisfy the requirements 
for consideration of a TDIU on a schedular basis and there is no 
basis to warrant referral of the TDIU claim for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  Based on the foregoing, 
the Board finds that the preponderance of the evidence is against 
his claim of entitlement to a TDIU and the appeal in this regard 
must be denied.


ORDER

An increased evaluation in excess of 30 percent for gunshot wound 
residuals of the right knee with osteoarthritis, status post TKA, 
and retained metallic foreign bodies for the period from July 1, 
2008, is denied.

A TDIU is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


